—Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Goodman, J.), rendered April 19, 1993, convicting him of operating a motor vehicle while his ability to operate the motor vehicle was impaired by the consumption of alcohol, and menacing, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
The defendant contends that there was legally insufficient evidence to support his convictions of operating a motor vehicle while his ability to operate the motor vehicle was impaired by the consumption of alcohol, and menacing. Viewing the evidence in the light most favorable to the People, we find that it was legally sufficient to establish the defendant’s *379guilt of both charges beyond a reasonable doubt (see, Vehicle and Traffic Law § 1192 [1]; People v Lizzio, 178 AD2d 741, 742; Penal Law § 120.15). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant further contends that he was prejudiced by evidence of uncharged crimes presented at the trial. We find, however, that the testimony in question was necessary to complete the narrative of events (see, People v Berrios, 176 AD2d 547, 547-548).
The defendant also contends that the trial court improperly restricted his cross-examination of one of the People’s witnesses. However, we find that the trial court properly exercised its discretion in preventing the defendant from questioning the witness regarding irrelevant matters (see, People v Ashner, 190 AD2d 238).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]), or without merit. Sullivan, J. P., Joy, Hart and Krausman, JJ., concur.